     David H. Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
     Nevada Bar No. 7825
 3
     HAINES & KRIEGER, LLC
 4   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 5   Phone: (702) 880-5554
 6
     FAX: (702) 385-5518
     dkrieger@hainesandkrieger.com
 7   smiller@hainesandkrieger.com
 8
     Attorneys for Plaintiff,
 9   THOMAS A. LARMORE
10
                              UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
                                                         Case No.: 2:18-cv-02349-RFB-VCF
13
      THOMAS A. LARMORE,
14
                         Plaintiff,
15                                                       JOINT STATUS REPORT AND
              vs.                                        STIPULATION AND ORDER
16                                                       EXTENDING DEADLINE TO FINALIZE
                                                         SETTLEMENT AND DISMISS CASE
17    EQUIFAX INFORMATION
      SERVICES, LLC; EXPERIAN                                        (First Request)
18
      INFORMATION SOLUTIONS, INC;
19    TRANSUNION, LLC; NAVIENT
      SOLUTIONS, LLC D/B/A NAVIENT,
20

21                          Defendants.

22
            Plaintiff   THOMAS        A.   LARMORE         (“Plaintiff”)   and   Defendant   EXPERIAN
23
     INFORMATION SOLUTIONS, INC (“Experian”), collectively, the “Parties”, hereby submit
24
     this joint status report and stipulate and agree as follows:
25


                                                  Page 1 of 3
           1.   Plaintiff commenced this action on 12/12/2018.
 1
           2.   Experian filed its answer on 1/03/2019.
 2

 3
           3.   The Parties reached a settlement and on March 14, 2019, Plaintiff filed a Notice of

 4              Settlement [ECF Docket #25], requesting that the court set a deadline of sixty (60)

 5              days to finalize the settlement and file a dismissal with the Court.

 6         4.   On March 15, 2019, the Court entered a Minute Order in Chambers [ECF Docket
 7              #26], ordering that the Parties shall file a stipulation for dismissal or a joint status
 8
                report within 60 days (on or before May 14, 2019).
 9
           5.   The status of the settlement is as follows: the terms of the settlement agreement have
10
                been negotiated, the terms of the settlement agreement have been reduced to writing,
11
                the form of the written settlement agreement has been approved by the Parties, and
12
                the settlement agreement has been forwarded to Plaintiff for execution on May 13,
13
                2019.
14
     ///
15

16   ///

17   ///

18   ///

19   ///
20   ///
21
     ///
22
     ///
23
     ///
24
     ///
25


                                                 Page 2 of 3
        6.      It is anticipated that the settlement will be finalized and a stipulation for dismissal,
 1
                with prejudice, will be filed with the court within thirty (30) days.
 2

 3
             Accordingly, the Parties request that the Court extend the deadline to file a stipulation of

 4   dismissal for thirty (30) days and that all deadlines be stayed.

 5           So Stipulated, May 14, 2019

 6
     /s/ Shawn W. Miller                                 /s/ Andrew J. Sharples
 7
     Shawn W. Miller, Esq.                               Andrew J. Sharples, Esq.
     HAINES & KRIEGER, LLC                               Naylor & Braster
 8   8985 S. Eastern Avenue, Suite 350                   1050 Indigo Drive
     Henderson, Nevada 89123                             Suite 200
 9
                                                         Las Vegas, NV 89145
10
     Attorneys for Plaintiff
     THOMAS A. LARMORE
11
                                                         And

12                                                       Katherine A. Neben
                                                         Jones Day
13
                                                         3161 Michelson Drive
14                                                       Suite 800
                                                         Irvine, CA 92612-4408
15
                                                         Attorneys for Defendant
16
                                                         EXPERIAN INFORMATION
                                                         SOLUTIONS, INC
17

18
                                                   ORDER
19
             IT IS SO ORDERED.
20
                                                 ________________________________
21                                               RICHARD F. BOULWARE, II
                                                  __________________________________
                                                 UNITED  STATES DISTRICT JUDGE
22
                                                  UNITED STATES DISTRICT JUDGE
                                                  DATED this 15th day of May, 2019.
23
                                                   DATED:___________________________
24

25


                                                 Page 3 of 3
